—Appeal by defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered September 15, 1983, convicting him of murder in the second *527degree (two counts), attempted murder in the second degree, robbery in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant’s guilt was proven beyond a reasonable doubt (People v Contes, 60 NY2d 620).
We have reviewed his other contentions and find them to be without merit. Titone, J. P., Weinstein, Rubin and Boyers, JJ., concur.